
	

115 HR 5872 IH: To amend the Internal Revenue Code of 1986 to increase the limitation on the deduction for State and local taxes.
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5872
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2018
			Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the limitation on the deduction for State
			 and local taxes.
	
	
		1.Increase in limitation on deduction for State and local taxes
 (a)In generalSection 164(b)(6)(B) of the Internal Revenue Code of 1986 is amended by striking $10,000 ($5,000 and inserting $20,000 ($10,000. (b)Effective dateThe amendment made by this section shall take effect as if included in the amendments made by section 11042 of Public Law 115–97.
			
